234 S.W.3d 451 (2007)
Mark HUBBARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88479.
Missouri Court of Appeals, Eastern District, Division One.
June 29, 2007.
Motion for Rehearing and/or Transfer Denied August 15, 2007.
Application for Transfer Denied October 30, 2007.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 15, 2007.

ORDER
PER CURIAM.
Mark Hubbard ("movant") appeals the judgment of the motion court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 without an evidentiary hearing. Movant claims the motion court erred because trial counsel was ineffective for failing to know the legal standard for mental disease or defect to exclude responsibility and for offering an expert witness at trial who also did not know the correct legal standard.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).